DETAILED ACTION
RE: Hamakubo et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's election with traverse of Group I (claims 1-6) and species of (i) saporin, (ii) aluminum phthalocyanine (AlPcS2a) and (iii) head and neck cancer in the reply filed on 2/3/2022 is acknowledged. The traversal is on the ground(s) that there would not be serious search burden to search and examine Groups I, II and all the species together. These arguments have been carefully considered but are not persuasive.  ln regard to burden of search and examination, MPEP § 808.02 and §803 states that a serious burden can be shown if the examiner shows one of the following (A) separate classification, (B) separate status in the art when they are classifiable together, or (C) a different field search. In the instant case a serious burden has been established at least in showing that the inventions of Groups I and II are classified separately. This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Furthermore, classification of subject matter is merely one indication of the burdensome nature of search. The literature search, particularly relevant in this art, is not co-extensive. For example, Group I requires a search for method steps, which is not required for Group II. Group II requires a search for “kit”, which is not required for Group I. Regarding the species, different species require different search, and the search for different species is not coextensive. For example, each of talaporfin sodium, aluminum phthalocyanine, and tetraphenylchlorin-2-sulfonic acid requires separate search. Therefore, searching and 
For the foregoing reasons, the requirement is still deemed proper and is therefore made FINAL.
3.	Claims 1-13 are pending. Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/3/2022.
4.	Claims 1-6 are under examination.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 2/13/2020 has been  considered by the examiner.

Abstract
6.	The abstract is objected to because it is not presented in a single paragraph. 
MPEP 608.01(b) states that the abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words.  The abstract should not exceed 15 lines of text.

Claim Objections
7.	Claims 1 and 2 are objected to because of the following informalities:  


Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komatsu et al. (Archives in Cancer Research, 2017, 5(4), 157, pages 1-8).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Aburatani et al. (US2015/0291694A1, pub. date: 10/15/2015) in view of Martinez de Pinillos Bayona et al. (Int J Cancer, 2016, 138:1049-1057) .
	Regarding claims 1, 2, 5 and 6, Aburatani et al. teaches a method of treating a cancer expressing ROBO1 in a subject, the method comprising administering to the subject an anti-ROBO1 antibody or an antigen binding fragment thereof, wherein the antibody or binding fragment thereof is conjugated to a cytotoxic agent or a toxin, the cancer is a liver cancer, lung cancer, breast cancer, uterine cancer, gastric cancer and a large intestine cancer (colon cancer) ([0132], [0136], [0101], [0105]). The anti-ROBO1 antibody-toxin conjugate would kill cancer cells.

Regarding claim 4, Aburatani does not teach photosensitizer aluminum phthalocyanine.
	Regarding claim 3, Aburatani et al. does not teach that the toxin is saporin.
	However, these deficiencies are made up for in the teachings of Martinez de Pinillos Bayona et al.
Martinez de Pinillos Bayona teaches that photochemical internalization (PCI) is a technique for improving cellular delivery of certain bioactive agents which are prone to sequestration within endolysosomes and there is a wide range of agents suitable for PCI-based delivery including toxins and immunoconjugates (abstract). Martinez de Pinillos Bayona et al. teaches a method of enhancing the efficacy of cytotoxic agents for cancer therapy using photochemical internalization (title), the method comprising treating cancer cells with a photosensitizer after the cancer cells have been treated with a cytotoxic agent, and irradiating the photosensitizer by visible lights to release the cytotoxic agent into the cytosol, wherein the photosensitizer is aluminum phthalocyanine (AlPcS2a) (page 1051, column 1, last para and Table 1, and page 1054, column 1, para 2), the cytotoxic agents are antibody-saporin conjugate such as cetuximab-saporin, trastuzumab-saporin or anti-CD133-saporin (title, and table 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of .

12.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Aburatani et al. (US2015/0291694A1, pub. date: 10/15/2015) in view of Martinez de Pinillos Bayona et al. (Int J Cancer, 2016, 138:1049-1057), further in view of Maiti et al. (Oral Surg Oral Med Oral Pathol Oral Radiol, 2015, 119(2): 202-212, IDS filed on 2/13/2020).

Aburatani and Martinez de Pinillos Bayona do not specifically teach treating head and neck cancer.
Maiti et al. teaches that ROBO1 protein is highly expressed (+++) in tumor tissues of many patients having head and neck squamous carcinoma (HNSCC) (see page 210, Table II).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the modified method of Aburatani and Martinez de Pinillos Bayona as discussed above to treat HNSCC which expresses ROBO1 in view of Maiti. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Aburatani teaches treating cancer expressing ROBO1 with an anti-ROBO1 antibody conjugated to a toxin, and Maiti et al. teaches that ROBO1 protein is highly expressed (+++) in tumor tissues of many patients having head and neck squamous carcinoma (HNSCC) (see page 210, Table II). 


13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

US20030236210 (Geng et al., pub. date: 12/25/2003) 

Bostad et al., Light-controlled endosomal escape of the novel CD133-targeting



Zhao et al., Slit2-Robo1 signaling promotes the adhesion, invasion and migration of tongue carcinoma cells via upregulating matrix metalloproteinases 2 and 9, and downregulating E-cadherin, Mol Med Reports, 2016, 14:1901-1906 (IDS filed on 2/13/2020).

Fujiwara et al., 90Y-Labeled Anti-ROBO1 Monoclonal Antibody Exhibits Antitumor Activity against Small Cell Lung Cancer Xenografts, PLOS ONE, 2015, 10(5): e0125468, pages 1-13 (IDS filed on 2/13/2020).

Wang et al., Induction of tumor angiogenesis by Slit-Robo signaling and inhibition of cancer growth by blocking Robo activity, Cancer Cell, 2003, 4:19-29 (IDS filed on 2/13/2020).


Wang et al. Targeting Slit–Roundabout signaling inhibits tumor angiogenesis in chemical-induced squamous cell carcinogenesis, Cancer Sci, 2008, 99(3): 510-517.

Conclusion
14.	No claims are allowed.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HONG SANG/Primary Examiner, Art Unit 1643